
	

115 HR 6219 : Georgia Support Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6219
		IN THE SENATE OF THE UNITED STATES
		December 13, 2018Received; read twice and referred to the Committee on Foreign Relations
			AN ACT
		To support the independence, sovereignty, and territorial integrity of Georgia, and for other
			 purposes.
	
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Georgia Support Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. United States policy.
					Title I—Assistance Provisions
					Sec. 101. United States-Georgia security assistance.
					Sec. 102. United States cybersecurity cooperation with Georgia.
					Sec. 103. Enhanced assistance to combat Russian disinformation and propaganda.
					Sec. 104. Sense of Congress on free trade agreement with Georgia.
					Title II—Sanctions Provisions
					Sec. 201. Imposition of sanctions on persons complicit in or responsible for serious human rights
			 abuses, including right to life in Georgian regions of Abkhazia and
			 Tskhinvali region/South Ossetia occupied by Russia.
				
 2.United States policyIt is the policy of the United States to— (1)support Georgia’s sovereignty, independence, and territorial integrity within its internationally recognized borders;
 (2)support the right of the people of Georgia to freely determine their future and make independent and sovereign choices on foreign and security policy, including regarding their country’s relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries;
 (3)support Georgia’s Euro-Atlantic and European integration; (4)not recognize territorial changes effected by force, including the illegal invasions and occupations of Georgian regions of Abkhazia and Tskhinvali Region/South Ossetia by the Russian Federation;
 (5)condemn ongoing detentions, kidnappings, and other human rights violations committed in the Georgian regions of Abkhazia and Tskhinvali Region/South Ossetia forcibly occupied by the Russian Federation, including the recent killings of Georgian citizens Archil Tatunashvili, Giga Otkhozoria, and Davit Basharuli;
 (6)support peaceful conflict resolution in Georgia, including by urging the Russian Federation to fully implement the European Union-mediated ceasefire agreement of August 12, 2008, and supporting the establishment of international security mechanisms in the Georgian regions of Abkhazia and Tskhinvali region/South Ossetia and the safe and dignified return of internally displaced persons (IDPs) and refugees, all of which are important for lasting peace and security on the ground; and
 (7)support continued development of democratic values in Georgia, including public sector transparency and accountability, as well as anticorruption efforts.
			IAssistance Provisions
			101.United States-Georgia security assistance
 (a)FindingsCongress finds the following: (1)In fiscal year 2018, the United States provided Georgia with $2,200,000 in assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to international military education and training) and $35,000,000 in assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing Program).
 (2)Georgia has been a longstanding NATO-aspirant country. (3)Georgia has contributed substantially to the Euro-Atlantic peace and security through participation in the International Security Assistance Force (ISAF) and Resolute Support Missions in Afghanistan as one of the largest troop contributors.
 (b)Sense of CongressIt is the sense of Congress that United States assistance to Georgia under chapter 5 of part II of the Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act should be increased.
 (c)Statement of policyIt shall be the policy of the United States, in consultation with the Government of Georgia, to enhance Georgia’s deterrence, resilience, and self-defense, including through appropriate assistance to improve the capabilities of Georgia’s armed forces.
				(d)Review of security assistance to Georgia
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the heads of other appropriate United States departments and agencies, shall submit to Congress a report reviewing United States security assistance to the Government of Georgia.
 (2)ComponentsThe report required under paragraph (1) shall include the following: (A)A detailed review of all United States security assistance programs to the Government of Georgia from fiscal year 2008 to the present.
 (B)An assessment of threats to Georgian independence, sovereignty, and territorial integrity. (C)An assessment of Georgia’s capabilities to defend itself, including a five-year strategy to enhance the country’s deterrence, resilience, and self-defense capabilities.
 (3)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
					102.United States cybersecurity cooperation with Georgia
 (a)Sense of CongressIt is the sense of Congress that the Secretary of State should take the following actions, commensurate with United States interests, to assist Georgia to improve its cybersecurity:
 (1)Provide Georgia such support as may be necessary to secure government computer networks from malicious cyber intrusions, particularly such networks that defend the critical infrastructure of Georgia.
 (2)Provide Georgia support in reducing reliance on Russian information and communications technology. (3)Assist Georgia to build its capacity, expand cybersecurity information sharing, and cooperate on international cyberspace efforts.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on United States cybersecurity cooperation with Georgia. Such report shall also include information relating to the following:
 (1)United States efforts to strengthen Georgia’s ability to prevent, mitigate, and respond to cyber incidents, including through training, education, technical assistance, capacity building, and cybersecurity risk management strategies.
 (2)The potential for new areas of collaboration and mutual assistance between the United States and Georgia in addressing shared cyber challenges, including cybercrime, critical infrastructure protection, and resilience against automated, distributed threats.
 (3)NATO’s efforts to help Georgia develop technical capabilities to counter cyber threats. 103.Enhanced assistance to combat Russian disinformation and propaganda (a)Statement of policyIt shall be the policy of the United States to enhance the capabilities of Georgia to combat Russian disinformation and propaganda campaigns intended to undermine the sovereignty and democratic institutions of the country, while promoting the freedom of the press.
				(b)Required strategy
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other appropriate United States departments and agencies, shall submit to Congress a report outlining a strategy to implement the policy described in subsection (a).
 (2)ComponentsThe report required under paragraph (1) shall include the following: (A)A detailed assessment of Russian disinformation and propaganda efforts across all media platforms targeting Georgia.
 (B)An assessment of the Government of Georgia’s capabilities to deter and combat such Russian efforts and to support the freedom of the press.
 (C)A detailed strategy coordinated across all relevant United States departments and agencies to enhance the Government of Georgia’s capabilities to deter and combat such Russian efforts.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 104.Sense of Congress on free trade agreement with GeorgiaIt is the sense of Congress that the United States Trade Representative should make progress toward negotiations with the Government of Georgia to enter a bilateral free trade agreement with Georgia.
			IISanctions Provisions
			201.Imposition of sanctions on persons complicit in or responsible for serious human rights abuses,
			 including right to life in Georgian regions of Abkhazia and Tskhinvali
			 region/South Ossetia occupied by Russia
 (a)In generalThe President shall impose with respect to a foreign person the sanctions described in subsection (b) if the President determines, based on credible information, that such foreign person, on or after the date of enactment of this Act—
 (1)is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing the commission of serious human rights abuses in Georgian regions of Abkhazia and Tskhinvali Region/South Ossetia forcibly occupied by the Russian Federation;
 (2)is materially assisting, sponsoring, or providing significant financial, material, or technological support for, or goods or services to, a foreign person described in paragraph (1); or
 (3)is owned or controlled by a foreign person, or is acting on behalf of a foreign person described in paragraph (1).
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be a person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person, including by taking any of the actions described in paragraph (1) of section 203(a) of such Act (50 U.S.C. 1702(a)) with respect to regions of Abkhazia and Tskhinvali Region/South Ossetia forcibly occupied by the Russian Federation.
					(2)Exclusion from the United States and revocation of visa or other documentation
 (A)In generalIn the case of an alien determined by the President to be a person described in subsection (a), denial of a visa to, and exclusion from the United States of, such alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of such alien.
 (B)Exception to comply with United Nations Headquarters Agreement and law enforcement objectivesSanctions under subparagraph (A) shall not apply to an individual if admitting the individual into the United States would further important law enforcement objectives or is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
 (c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person if the President determines that such a waiver is important to the national interests of the United States.
				(d)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out subsection (b)(1).
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out such subsection shall be subject to the penalties specified in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
 (e)Report requiredNot later than 60 days after the date of the enactment of this Act and at least once every 180 days thereafter for a period not to exceed two years, the President, in consultation with the Secretary of the Treasury, shall transmit to Congress a detailed report with respect to persons that have been determined to have engaged in activities described in subsection (a).
				Passed the House of Representatives December 12, 2018.Karen L. Haas,Clerk.
